Case 8:20-cv-00633-DOC-ADS Document 19 Filed 09/09/20 Page 1 of 1 Page ID #:48




                                                                                          JS-6
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00633-DOC-ADS                                Date: September 9, 2020

 Title: RICHARD DASCHBACH v. CALL TOOLS, INC. ET AL.

 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

       Kelly Davis/Rolls Royce Paschal                                       Not Present
              Courtroom Clerk                                               Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
               None Present                                  None Present


       PROCEEDINGS (IN CHAMBERS): ORDER DISMISSING CASE FOR
                                  LACK OF PROSECUTION

        On August 20, 2020, the Court issued an Order to Show Cause Why This Case
 Should Not Be Dismissed for Lack of Prosecution (“OSC”) (Dkt. 18). The OSC required
 Plaintiff to respond by September 4, 2020. That deadline has now passed and the Court
 has not received any filing in response to the OSC. This action is accordingly
 DISMISSED for lack of prosecution.

       The Clerk shall serve this minute order on the parties.
                                                                  Initials of Deputy Clerk: kd/rrp
  MINUTES FORM 11
  CIVIL-GEN
